Title: To James Madison from James Taylor, 7 July 1812
From: Taylor, James
To: Madison, James


Sir
Detroit July 7th. 1812
I have the honor to inform you that we reachd this place on the 6th. inst in good Spirits & health generally.
We have been so unfortunate as to have all our public stores taken by the British with I think four officers & Twenty three non commissioned officers & Privates and a great lot of our private baggage. The Genl. was so desirous that we should arrive at this place that he did not consider the risque that we run & directed that every thing that could be dispensed with should be sent on by water From the rapids to this place. For my own part I was a little unwell & as it was necessary that some should accompany the baggage I had thought I would go on my self & make some arrangements for the reception of the public stores, but after the army had marched from the foot of the Rapids it occurred to me I ought not to hurt my self that way, and followed on the army sending one of my agents Wm. K. Beall who is now a Prisoner. I had thought that I had Kept all my public papers but found by a letter from Mr Beall that one bundle of them had been by accidently put into the Private Trunk of Majr Taylor Berry one of my asst. Qr. Masters or agents. The Genl is in the same fix with the rest of us as to his baggage, our Troops are anxious to take possession of Malden, but the Genl does not think it proper to suffer it. It appears to be the opinion from the best data that, we can take the place with the greatest ease & with but little loss, but they have at least one hundred Men occupied strengthening the works & we fear it may Cost us a number of lives if it is put off any length of time.
The great difficulty is they are istablishing a battery at sandwich opposite to Detroit and they will be able to batter the Town down. They have commenced the attack upon us by taking our property and it appears a contradiction that there should be war & we not suffered to go over & retaliate on them but I am one of those who confide in the wisdom & virtue of our goverment, but it really appears to me that if the true situation was Known we should not be restrained.
Colo Lewis Cass went over yesterday with a flag to see how our sick men were provided for & make some arrangments as to the Captives &c. Thro him I have been able to procure my vouchers, for which I think my self very fortunate, and as to my baggage and stores they are welcome to them but I think we will have these back with interest. Indeed I think it a fortunate Circumstance for the Govt. that we have met with the loss for I do assure you it has created such an antipathy that I think it is well be [sic] worth more to us than five times the value of the property taken, but it will really put us to a great loss for all the Hospital Medical & Qr. Master stores & stationary are taken and I fear they cannot be replaced at this place.

You must pardon this scrawl as it is written in a Tent without chair or table & raining. With great respect I have the honor to be sir Your obed servt.
James Taylor
